Citation Nr: 0719316	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-20 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected lumbosacral strain, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected depression with anxiety, currently 
evaluated as 70 percent disabling.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1995 to 
December 1995 and from January 1997 to May 2003.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO). 

Procedural history

In the September 2003 RO rating decision, the veteran's 
claims for service connection for a low back condition, 
depression and headaches were granted.  The veteran disagreed 
with the RO's evaluation of degree of disability of those 
service-connected disabilities, and he timely appealed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issues not on appeal

In a January 2007 rating decision, the RO denied service 
connection for neuropathy of both lower extremities and a 
neurogenic bladder.  To the Board's knowledge, the veteran 
has not disagreed with that decision.  The only issues which 
are currently in appellate status are those listed on the 
first page of this decision.

REMAND

The veteran submitted a substantive appeal [VA Form 9] in 
April 2005 indicating that he requested a personal hearing 
before a local hearing officer and a hearing before a 
Veterans Law Judge (VLJ) at the RO.  In August 2005, the 
veteran's representative submitted a letter indicating that 
the veteran wished to cancel the local hearing.  Nothing was 
mentioned about the Travel Board hearing.  Further 
evidentiary development was completed by the RO and the 
claims folder was forwarded to the Board for action.  The 
Board noted the request for a hearing and sent a letter to 
the veteran inquiring whether a hearing before a VLJ at the 
RO was still desired.  In a letter dated May 2007, the 
veteran indicated that he wanted such a hearing.

Accordingly, the case is REMANDED for the following action:

VBA should schedule the veteran for a 
Travel Board hearing at the RO.  The 
veteran should be notified of the date, 
time and location of such hearing by 
letter mailed to his current address of 
record.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



